Citation Nr: 1123505	
Decision Date: 06/21/11    Archive Date: 06/28/11

DOCKET NO.  06-02 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for ischemic heart disease, to include coronary artery disease.

2.  Entitlement to service connection for congestive heart failure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1964 to August 1967.  He served in the Republic of Vietnam from December 1965 to January 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, which granted service connection for diabetes mellitus associated with herbicide exposure, assigning a 20 percent disability evaluation; granted entitlement to non-service-connected pension; and denied service connection for coronary artery disease with congestive heart failure, depression, and chronic obstructive pulmonary disease.  In May 2004, the Veteran submitted a notice of disagreement, concerning only the issue of service connection for coronary artery disease with congestive heart failure.  He subsequently perfected his appeal in January 2006.

While the Veteran did request a Travel Board hearing on his January 2006 VA Form 9, in a subsequent communication received in February 2006, he withdrew his request for a Board hearing.  Accordingly, the Veteran's hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(e) (2010).

In September 2009, the Board remanded the Veteran's claim of entitlement to service connection for coronary artery disease with congestive heart failure to the Appeals Management Center (AMC) for further evidentiary development, including obtaining outstanding VA treatment records and providing the Veteran with a VA examination.  The Board is obligated by law to ensure that the AMC complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).

A review of the record reflects that the AMC obtained outstanding VA treatment records and provided the Veteran with a VA examination in December 2009.  Subsequently, the AMC readjudicated the claim in a December 2009 supplemental statement of the case.  Accordingly, all remand instructions issued by the Board have been complied with and this matter is once again before the Board.

As discussed in detail below, the Veteran's claim for service connection for coronary artery disease is being granted under the provisions allowing for presumptive service connection for certain diseases based on herbicide exposure.  However, congestive heart failure cannot be granted under these provisions.  Thus, the issues must be separated and have been recharacterized above.  The Veteran is not prejudiced by such recharacterization of the issues.

The issue of entitlement to service connection for congestive heart failure is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the AMC, in Washington, DC.  VA will notify the Veteran if further action on his part is required. 


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam between December 1965 and January 1967, and is presumed to have been exposed to herbicides during that time.

2.  It is presumed that the Veteran's currently diagnosed ischemic heart disease, to include coronary artery disease, is the result of herbicide exposure.


CONCLUSION OF LAW

Ischemic heart disease, to include coronary artery disease, is presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010); 75 Fed. Reg. 168, 53202-16 (Aug. 31, 2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act of 2000 (VCAA)

As to the Veteran's claim decided herein, this claim has been granted, as discussed below.  As such, the Board finds that any error related to the VCAA is moot.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).


II. Merits of the Claim

The Veteran alleges that he currently suffers from coronary artery disease as a result of his military service.  Therefore, he believes service connection is warranted.

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002).  However, that an injury or disease occurred in service is not enough; there must also be a chronic disability resulting from that injury or disease.  If there is no showing of the chronic disability during service, then a showing of continuous symptoms after service is required to support a finding of chronicity.  See 38 C.F.R. § 3.303(b) (2010).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  See 38 C.F.R. § 3.303(d) (2010).

In order to establish service connection for a disability, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied.  See 38 C.F.R. § 3.309(e) (2010).  In this regard, it is noted that a "veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent . . . unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  See 38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2010).

During the pendency of the Veteran's appeal, the regulation defining diseases consistent with herbicide exposure changed.  Effective August 31, 2010, the diseases that are related to herbicide exposure for purposes of presumptive service connection include AL amyloidosis, chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes, Hodgkin's disease, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), all chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers, and soft-tissue sarcomas.  See 38 C.F.R. § 3.309(e) (2010); 75 Fed. Reg. 168, 53202-16 (Aug. 31, 2010).  For purposes of this section, the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease.  See 38 C.F.R. § 3.309(e), Note 3 (2010).

A review of the Veteran's service records indicates that he served in the Republic of Vietnam from December 1965 to January 1967.  Thus, it is presumed that he was exposed to herbicides.  See 38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2010).

VA treatment records reflect that the Veteran has been diagnosed with ischemic heart disease, including coronary artery disease, myocardial infarction, angina, and ischemic cardiomyopathy.  Additionally, a December 2009 VA examiner diagnosed the Veteran with coronary artery disease status post coronary artery bypass graft surgery.

In light of the evidence showing service in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, and diagnoses of ischemic heart disease, service connection is granted on a presumptive basis for ischemic heart disease, to include coronary artery disease.


ORDER

Entitlement to service connection for ischemic heart disease, to include coronary artery disease, is granted.


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the Veteran's claim of entitlement to service connection for congestive heart failure.

The Veteran was afforded a VA examination in December 2009 to determine whether his coronary artery disease and congestive heart failure were caused or aggravated by his service-connected DM.  The examiner concluded that the Veteran's cardiac disabilities were not caused or aggravated by his DM.  As discussed above, service connection has now been granted for ischemic heart disease, to include coronary artery disease.  However, no opinion has been rendered on whether the Veteran's congestive heart failure was caused or aggravated by his now service-connected ischemic heart disease.  As such, the Board finds that the December 2009 VA examiner's opinion is not adequate to decide the claim for service connection for congestive heart failure.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).

As the United States Court of Appeals for Veterans Claims (Court) explained in Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), the Board may consider only independent medical evidence to support its findings.  The Court went on to say that, if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion, ordering a medical examination or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions.  See Colvin at 175.  In light of the lack of discussion of the relationship between the Veteran's ischemic heart disease and congestive heart failure in the December 2009 VA examination, the Veteran's claim of entitlement to service connection for congestive heart failure must be remanded for an addendum opinion.

Additionally, as the case is being remanded, the Board will take the opportunity to obtain any VA treatment records not yet associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  Copies of updated treatment records from the Kansas City VA Medical Center, covering the period from November 2009, to the present, should be obtained and added to the claims folder.

2.  Following completion of the above, the Veteran's claims file should be returned to the original December 2009 VA examiner, if possible, for clarification of the opinion.  Specifically, the examiner should state whether the Veteran's currently diagnosed congestive heart failure was caused or aggravated (permanently increased in severity beyond the natural progression of the disorder) by his service-connected ischemic heart disease.  The Veteran may be recalled for examination, if deemed necessary.

If the December 2009 VA examiner is unavailable, the Veteran should be afforded an examination with an appropriate examiner in order to determine the nature and etiology of his congestive heart failure.  All indicated studies should be performed.  The claims folder should be provided to the examiner for review of pertinent documents therein in connection with the examination, and the examination report should reflect that such a review was conducted.

The examiner must state whether the Veteran's currently diagnosed congestive heart failure was caused or aggravated (permanently increased in severity beyond the natural progression of the disorder) by his service-connected ischemic heart disease.

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

3.  After completing the above actions and any other development that may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim of entitlement to service connection for congestive heart failure should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the case should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2010).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


